Citation Nr: 1744317	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease with chronic sprain of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974 and from September 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the Veteran's claims file currently rests with the RO in Indianapolis, Indiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is associated with the claims file.

In a July 2016 decision, the Board denied the Veteran's claim for entitlement to an increased rating for a low back disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2017, the Court entered an order granting a Joint Motion for Partial Remand (JMPR) to vacate the Board's July 2016 decision with respect to the claim for an increased rating for a low back disability only for action consistent with the terms of the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2017 JMPR found that the July 2013 VA examination and July 2014 supplemental VA opinion were inadequate in this case because the July 2013 VA opinion did not state whether the Veteran's flare-ups of lumbosacral spine symptoms resulted in additional functional loss in terms of reduced range of motion.  Although the July 2014 VA opinion, provided by a different VA examiner, concluded that it would be mere speculation to state whether the Veteran's flare-ups resulted in additional loss of range of motion could not be provided, the JMPR concluded that this opinion was inadequate because it was unclear whether the VA examiner exercised due diligence or considered all procurable and assembled data before rendering the inconclusive opinion.  Accordingly, the JMPR concluded that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

In accordance with the terms of the JMPR, the Veteran must be provided with a new VA examination assessing the severity of the Veteran's lumbosacral spine disorder.  The VA examiner should specifically "address at what point, if any, during range of motion [the Veteran] experiences pain and functional loss in his back and, if possible, to estimate the degree of range of motion lost due to such pain or, if not possible, explain why such information could not be provided."

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must determine the range of motion of the Veteran's lumbosacral spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  The examiner must also state whether there is weakened movement, excess fatigability, incoordination, or other functional impairment attributable to the service-connected lumbar spine disorder.  The examiner must report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If the examiner is unable to provide such an opinion, the examiner must state why such information could not be provided.  The examiner must exercise due diligence and consider all procurable and assembled data before rendering an inconclusive medical opinion.

The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and note the frequency and total duration of such episodes over the course of the past 12 months.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must describe functional limitations resulting from the Veteran's lumbar spine disability.  A complete explanation and rationale must be provided for any opinion stated.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




